Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is responding to application filed November 6th, 2020. Claims 1-19 are pending in this Office Action.

Claim Objections
Claims 18 and 19 are objected to because of the following informalities:
Claim 18, line 3: “the second polyline segment” should read “a second polyline segment”.
Claim 19, line 1: “wherein the connecting line” should read “wherein a connecting line”.
Claim 19, line 2: “the second endpoint B” should read “the second endpoint”, to remain consistent with previous claims regarding using a reference character for “second endpoint”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (CN 106787565 A, hereinafter referred to as Fang. All citations made in reference to attached machine translation.) in view of Kong et al. (CN 106549521 A, hereinafter referred to as Kong. All citations made in reference to attached machine translation.) and Arata et al. (EP 1914863 A2, hereinafter referred to as Arata.).
	Regarding Claim 1, Fang teaches a motor rotor, comprising a rotor body which has a plurality of permanent magnet slots arranged along a circumferential direction (Pg. 1 lines 1-6 teach “permanent magnet reluctance motor” and “rotor iron core is uniformly distributed with permanent magnet mounting groove”) and a polygonal slot (Pg. 3 line 27 “8-air permeance”) located between two adjacent permanent magnet slots, the polygonal slot (8) being symmetrical with respect to a magnetic pole centerline between the two adjacent permanent magnets (Pg. 3 line 27 “7-ferrite permanent magnet”; Fig. 2 exhibits symmetry of air permeance 8 between magnets 7)

    PNG
    media_image1.png
    743
    1091
    media_image1.png
    Greyscale

	wherein the polygonal slot (8) comprises:
	a first slot side, arranged at a first end of the polygonal slot along the circumferential direction of the rotor body (Pg. 3 line 26-27 “5-rotor iron core”), and having a first endpoint away from a center of the rotor body and a second endpoint adjacent to the center of the rotor body, in a section perpendicular to a central axis of the rotor body; and
	a second slot side, arranged at a second end of the polygonal slot along the circumferential direction of the rotor body (5), and having a third endpoint away from the center of the rotor body and a fourth endpoint adjacent to the center of the rotor body, in the section perpendicular to the central axis of the rotor body (Annotated Fig. 2 exhibits corresponding endpoints to the claimed “first endpoint”, “second endpoint”, “third endpoint”, and “fourth endpoint”.)

    PNG
    media_image2.png
    663
    878
    media_image2.png
    Greyscale

	Fang fails to teach wherein a distance from a connecting line between the first endpoint and the third endpoint to the center of the rotor body is denoted by h1, a radius of the rotor body is denoted by R, and h1 and R satisfy: 0.96≤h1/R≤0.99.
	However, Kong teaches wherein a distance from a connecting line between the first endpoint and the third endpoint to the center of the rotor body is denoted by h1, a radius of the rotor body is denoted by R, and h1 and R satisfy: 0.96≤h1/R≤0.99 (Kong pg. 3 lines 40-48 teach “groove 7” and “b is not less than 0.5mm”; Fig. 3 exhibits the distance b between the corresponding connecting line between the first endpoint and the third endpoint and the outer circumference. Fig. 3 exhibits rotor outer radius denoted by r. Pg. 4 line 44 teaches “r=29.5mm”. With a radius of 29.5mm and the thickness of the core between the radially outer surface of groove 7 and outer circumferential surface is 0.5mm, this teaches the radially outer surface of the groove is 29.0mm from the center of the rotor. This distance corresponds to h1, therefore                         
                            
                                
                                    h
                                    1
                                
                                
                                    R
                                
                            
                            =
                            
                                
                                    29.0
                                
                                
                                    29.5
                                
                            
                            =
                            0.983
                        
                    . This ratio is within the claimed range.).

    PNG
    media_image3.png
    583
    671
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    592
    718
    media_image4.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air permeance region taught by Fang to be located at the radial distance taught by Kong.
	Doing so would result in improved structural integrity of the rotor while allowing for magnetic flux to be conducted and reducing flux leakage. (Kong Pg. 3 lines 45-49)
	Fang in view of Kong fails to teach a connecting line between the first endpoint and the center of the rotor body is a first connecting line, a connecting line between the third endpoint and the center of the rotor body is a second connecting line, and an included angle between the first connecting line and the second connecting line is denoted by ϕ and satisfies: 3.7°≤ ϕ ≤5.7°.
	However, Arata teaches a connecting line between the first endpoint and the center of the rotor body is a first connecting line, a connecting line between the third endpoint and the center of the rotor body is a second connecting line, and an included angle (¶ [0050] line 10 “interpolar air-gap angle γ”) between the first connecting line and the second connecting line is denoted by ϕ and satisfies: 3.7°≤ ϕ ≤5.7° (Fig. 10 exhibits angle  γ denoting the width of the radially outer side of the slot 9a. This corresponds to the angle between the claimed first and third endpoints. ¶ [0050] lines 17-19 teach “interpolar air-gap angle γ is set within a range of 5 degrees or more and 35 degrees or less in terms of the electric angle. ¶ [0025] line 50 “rotor has 8 poles”. In an 8-pole rotor electrical angles of 5° and 35° are equal to 1.25° and 8.75° mechanical. Therefore, the prior art teaches the angle range of 1.25° to 8.75°).

    PNG
    media_image5.png
    477
    684
    media_image5.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor taught by Fang in view of Kong to have a radially outer surface with a width defined by the angle range taught by Arata.
	Doing so would result in enhanced efficiency of the motor and reduced losses (Arata ¶ [0024]).

	Regarding Claim 4, Fang in view of Kong and Arata teaches the motor rotor according to claim 1 (see claim 1 above), wherein along a direction away from the center of the rotor body, a spacing between the first slot side and the second slot side is increasing (Fang Fig. 2 exhibits air permeance 8 widening moving away from the center of the rotor.).

    PNG
    media_image6.png
    663
    878
    media_image6.png
    Greyscale


	Regarding Claim 5, Fang in view of Kong and Arata teach the motor rotor according to claim 4 (see claim 4 above), wherein the first slot side and the second slot side are straight sides (Fang pg. 3 line 47 teaches “isosceles trapezoid air hole 8”; Fig. 2 exhibits the straight sides of the trapezoidal shape air hole 8.).

    PNG
    media_image7.png
    663
    878
    media_image7.png
    Greyscale

	Regarding Claim 6, Fang in view of Kong and Arata teach the motor rotor according to claim 5 (see claim 5 above), wherein the polygonal slot is a trapezoidal slot (Fang pg. 3 line 47 teaches “isosceles trapezoid air hole 8”), the connecting line between the first endpoint and the third endpoint is a straight line, and the connecting line between the second endpoint and the fourth endpoint is a straight line (Fig. 2 exhibits the straight sides of the trapezoidal shape air hole 8.).

    PNG
    media_image7.png
    663
    878
    media_image7.png
    Greyscale

	Regarding Claim 11, Fang in view of Kong and Arata teaches a permanent magnet motor (Fang Abstract [pg. 1] line 1 “permanent magnet reluctance motor”), comprising the motor rotor according to claim 1 (see claim 1 above).

	Regarding Claim 12, Fang in view of Kong and Arata teaches the permanent magnet motor according to claim 11, wherein the permanent magnet motor further comprises a stator assembly, the stator assembly comprises a stator iron core (Fang Pg. 3 line 26 “1-stator iron core”), and an air gap (Fang Pg. 3 line 26 “4-air gap between stator and rotor”) is formed between the stator iron core and the rotor body (5) (Fang Fig. 1 exhibits the stator 1, air gap 4, and rotor 5.).

    PNG
    media_image8.png
    748
    652
    media_image8.png
    Greyscale


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Kong and Arata as applied to claim 1 above, and further in view of Ionel (US 20080224558 A1).
Regarding Claim 3, Fang in view of Kong and Arata teaches the motor rotor according to claim 1 (see claim 1 above).
Fang in view of Kong and Arata fails to teach wherein a length of a connecting line between the second endpoint and the fourth endpoint is denoted by L2 and the length of the connecting line between the first endpoint and the third endpoint is denoted as L1, and L2 and L1 satisfy: 0.2 ≤ L2/L1 ≤ 1.0.
However, Ionel teaches wherein a length of a connecting line between the second endpoint and the fourth endpoint is denoted by L2 and the length of the connecting line between the first endpoint and the third endpoint is denoted as L1, and L2 and L1 satisfy: 0.2 ≤ L2/L1 ≤ 1.0 (Annotated Fig. 10 exhibits corresponding “first endpoint”, “second endpoint”, “third endpoint”, and “fourth endpoint”. Fig. 10 exhibits a constant distance between the lateral sides of aperture 230, this suggests a ratio of L2/L1=1.).

    PNG
    media_image9.png
    751
    695
    media_image9.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor slot taught by Fang in view of Kong and Arata to have a constant width in the circumferential direction as taught by Ionel.
	Doing so would result in enhanced magnetic and mechanical performance of the area between the aperture and the outer surface of the rotor (Ionel ¶ [0083] lines 9-12). 

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Kong and Arata as applied to claims 1, 4, and 5 above, and further in view of Yoshizawa et al. (EP 2722969 A1, hereinafter referred to as Yoshizawa.).
	Regarding Claim 7, Fang in view of Kong and Arata teach the motor rotor according to claim 5 (see claim 5 above).
	Fang in view of Kong and Arata fail to teach wherein the first endpoint and the third endpoint are connected by a first polyline segment.
	However, Yoshizawa teaches wherein the first endpoint and the third endpoint are connected by a first polyline segment (¶ [0020] line 13 “magnetic flux guide surfaces 16b of air gap 16”; Annotated Fig. 3A exhibits the shape of air gap 16 and wedge portion 18 thereof. Sides 16b and wedge portion 18 correspond to a first polyline segment.)

    PNG
    media_image10.png
    661
    648
    media_image10.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor slots taught by Fang in view of Kong and Arata to have a wedge portion on the polyline connecting the first and third endpoints as taught by Yoshizawa.
	Doing so would increase the rigidity of the iron core without increasing magnetic flux leakage (Yoshizawa ¶ [0020] lines 34-38).

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Kong and Arata as applied to claims 1, 4, and 5 above, and further in view of Yoshizawa.
	Regarding Claim 17, Fang in view of Kong and Arata teaches the rotor motor according to claim 5 (see claim 5 above).
	Fang in view of Kong and Arata fails to teach wherein the second endpoint and the fourth endpoint are connected by a second polyline segment.
However, Yoshizawa teaches wherein the second endpoint and the fourth endpoint are connected by a second polyline segment (¶ [0020] line 13 “magnetic flux guide surfaces 16b of air gap 16”; Annotated Fig. 4A exhibits shape of air gap 16 and wedge portions 18 thereof. Side 16c and wedge portions 18 correspond to a second polyline.).

    PNG
    media_image11.png
    601
    702
    media_image11.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor slots taught by Fang in view of Kong and Arata to have a wedge portion on the polyline connecting the second and fourth endpoints as taught by Yoshizawa.
	Doing so would increase the mechanical strength of the iron core (Yoshizawa ¶ [0026] lines 27-30).

Claims 9, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Kong and Arata as applied to claims 1 and 4 above, and further in view of Bonyadi et al. (WO 2018099811 A1, hereinafter referred to as Bonyadi).
Regarding Claim 9, Fang in view of Kong and Arata teaches the motor rotor according to claim 4 (see claim 4 above).
Fang in view of Kong and Arata fails to teach wherein the first slot side and the second slot side are arc sides.
However, Bonyadi teaches wherein the first slot side (Pg. 23 line 30 “outer lateral side 32-3”) and the second slot side (Pg. 23 line 33-34 “inner lateral side 35-4”) are arc sides (Pg. 23 lines 32-33 teach “arcs 34A, 34B, 34C” and “arcs 37A, 37B, 37C”. Fig. 7B exhibits lateral sides 32-3 and 35-4, corresponding to the first and second slot side and defining flux bridge 13-4, having an arc shape.).

    PNG
    media_image12.png
    493
    692
    media_image12.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor taught by Fang in view of Kong and Arata so the lateral sides of the slot are arc shaped as taught by Bonyadi.
	Doing so would result in maintaining mechanical integrity and controlling flux density at high rotational spends (Bonyadi pg. 23 lines 20-24).

	Regarding Claim 10, Fang in view of Kong, Arata, and Bonyadi teaches the motor rotor according to claim 9 (see claim 9 above), wherein the connecting line between the first endpoint and the third endpoint is a straight line, a polyline, or an arc line (Fang pg. 3 line 47 teaches “isosceles trapezoid air hole 8”; The trapezoid shape suggests a straight side on the radially outer slot surface which corresponds to the connecting line between first and third endpoints.)
	
	Regarding Claim 19, Fang in view of Kong and Arata teach the motor rotor according to claim 9 (see claim 9 above), wherein the connecting line between the second end point and the fourth endpoint is a straight line, a polyline, or an arc line (Fang pg. 3 line 47 teaches “isosceles trapezoid air hole 8”; The trapezoid shape suggests a straight side on the radially inner slot surface which corresponds to the connecting line between second and fourth endpoints.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Kong and Arata as applied to claims 1, 11, and 12 above, and further in view of Yamane et al. (US 7821165 B2, hereinafter referred to as Yamane).
	Regarding Claim 15, Fang in view of Kong and Arata teaches the permanent magnet motor according to claim 12 (see claim 12 above), wherein the stator assembly further comprises a stator frame mounted on the stator iron core (1), and a stator winding (3) wound around the frame (Fang pg. 4 lines 6-7 teach “in each stator slot are provided with the stator winding 3”. Fig. 1 exhibits teeth, corresponding to the frame, extending from stator core 1 to hold windings 3.).


    PNG
    media_image13.png
    745
    672
    media_image13.png
    Greyscale

	Fang in view of Kong and Arata fail to teach a stator winding concentratedly wound.
	However, Yamane teaches a stator winding concentratedly wound (Col. 2 lines 31-36 teach “a stator having 12 core pieces…all core pieces have a concentrated winding” and “3-phase connection for the windings”.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator taught by Fang in view of Kong and Arata to have a 3-phase concentrated winding as taught by Yamane.
	Doing so would result in higher motor efficiency, and a lower cogging torque (Yamane Col. 2 lines 41-44).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Kong and Arata as applied to claims 1 and 11 above, and further in view of Huang et al. (EP 1482624 A1, hereinafter referred to as Huang.).
	Regarding Claim 16, Fang in view of Kong and Arata teaches the permanent magnet motor according to claim 11.
	Fang in view of Kong and Arata fails to teach wherein a three-phase voltage of the permanent magnet motor is a three-phase sine-wave voltage.
	However, Huang teaches a three-phase voltage is a three-phase sine-wave voltage (¶ [0002] lines 16-19 teach “motor is typically excited with…three phases of sine wave voltages with a phase difference of 120°.”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor taught by Fang in view of Kong and Arata to use a three-phase sine wave voltage for excitation as shown to be commonly known in the art by Huang.
	Doing so would result in smoother operation of the motor caused by a continuous sine wave rotating magnetic field that is generated between the stator and the rotor and can allow for simpler structure, lower cost, and larger output torque compared to a DC motor (Huang ¶ [0002] lines 13-21).

Allowable Subject Matter
Claims 2, 8, 13, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 8 and 18, prior art of record Yoshizawa teaches “cross section of the air gap 16 is formed in the shape of a hexagon” embodied in Fig. 7C. However, the shape of the air gap 16 is generally hexagonal, and the polygon that defines the outer surfaces has 10 sides.  By the same interpretation, Yoshizawa teaches “air gap 15 is formed in the shape of a quadrangle”, embodied by Fig. 7B. While the quadrangle of Fig. 7B is defined by a six-sided polygon, it fails to read on the incident application regarding the first through fourth endpoints.

    PNG
    media_image14.png
    295
    463
    media_image14.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2015185847 A2 teaches recesses for controlling the magnetic field in the rotor. The recesses having corresponding first and second slot side where the spacing between increases moving radially away from the center of the rotor body.
DE 102010043224 A1 teaches trapezoidal recesses which reduce torque ripple disposed between permanent magnets. The recesses have corresponding first and second slot side where the spacing between increases moving radially away from the center of the rotor body.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S SCHALLER whose telephone number is (571)272-3890. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STEPHEN SCHALLER/Examiner, Art Unit 2834                                                                                                                                                                                                        

/NAISHADH N DESAI/Primary Examiner, Art Unit 2834